Citation Nr: 0105630	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  98-18 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1967, including service in the Republic of Vietnam from 
October 1965 to October 1966.

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.


REMAND

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  Establishing service 
connection requires medical evidence diagnosing the condition 
in accordance with DSM-IV and supported by the findings on 
the examination report; a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and "credible supporting evidence" that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  

Before addressing this issue, the Board notes that on 
November 9, 2000, the President signed the "Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"VCAA"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The veteran's claims file contains VA medical examination 
reports and outpatient treatment records containing diagnoses 
of PTSD, which health care providers have related to the 
veteran's wartime experiences in Vietnam.  The stressful 
events noted by examiners include: being subjected to enemy 
sniper and mortar fire; witnessing or learning of the death 
of fellow servicemen; being in a helicopter which experienced 
a "hard" or crash landing after being damaged by enemy 
fire; and being a member of a unit "annihilated" during an 
enemy attack.  The veteran has reported separate enemy 
attacks at Nha Trang Airbase during December 1965 (or May 
1966), and at Hon Mot island sometime during or after 
February 1966 ("during the monsoon season").  He also 
alleges being subject to attack at Can-Tho and Me-Tho, 
possibly during convoy operations.  The veteran also has 
claimed that SP4 Ronald J. Moorehead, who was killed in 
action May 13, 1966, was either a friend or his assistant 
gunner/ammunition bearer at the time of his death (the 
veteran earlier appeared to indicate that the SP4 Moorehead 
concerned was killed in late December 1965, but subsequently 
stated that this was not the correct date).

The Board has reviewed the veteran's claim and its 
development in light of the new VCAA, and concludes that the 
RO substantially complied with the new notification 
requirements at the time the veteran's claim was filed.  The 
veteran and his representative were explicitly advised of the 
additional evidence required to substantiate a PTSD service 
connection claim, and stressor information was carefully 
developed.  

However, the RO did not satisfy the VCAA's new requirements 
for developing evidence necessary to substantiate a claim or 
for obtaining documentary evidence.  Some, but not all, of 
the veteran's claimed stressors were provided to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) for attempted verification, along with a copy of 
the veteran's Enlisted Qualification Record (DA Form 20).  
The RO's October 1996 request for USASCRUR assistance 
forwarded all then-available stressor information from the 
veteran, but after-developed stressor information was not 
similarly reviewed. 

Additionally, the RO's October 1996 letter to the USASCRUR 
indicated that the veteran was attached to the "362nd Signal 
Corp Engineer" (sic, actually the 362nd Signal Company) and 
the USASCRUR apparently limited its research to that unit and 
its higher headquarters, the 2nd Signal Group.  However, the 
veteran's DA Form 20 indicates that he was assigned to the 
362nd Signal Company from his arrival in the Republic of 
Vietnam until January 2, 1966, and thereafter (for 10 of the 
veteran's 12 months in the theater of operations) to the 
518th Signal Company.  The helicopter crash reported by the 
veteran seemingly would have occurred during his time at the 
518th, vice the 362nd, as would have the attack at Hon Mot 
island which was reported by the veteran in October 1997, but 
not provided to the USASCRUR for verification.  The unit and 
location of SP4 Ronald Moorehead's death in May 1966 has not 
been identified, so there is no factual basis for determining 
whether the veteran's claim to have known him is a plausible 
one.  

Furthermore, since the USASCRUR indicated that morning report 
records could be useful in the veteran's case to verify his 
reports of casualties, the RO is now obligated under the VCAA 
to obtain these records (see VCAA, § 3 (to be codified at 
38 U.S.C. § 5103A(b)-(c))).  The board notes that other 
federal agencies are now prohibited from charging VA for any 
costs borne in providing such information.  See VCAA, § 5 (to 
be codified at 38 U.S.C. § 5106).

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  The RO discounted and did 
not attempt to verify the new stressor (the Hon Mot island 
attack) asserted by the veteran after the USASCRUR's June 
1997 letter, nor did it ask the USASCRUR to attempt to verify 
the changes in dates upon which certain stressors were 
alleged to have occurred.  In its December 1998 supplemental 
statement of the case, the RO indicated that it considered 
the veteran's information to be "another stressful event 
took place which is not one of the previously alleged 
stressful events upon which he was given the diagnosis of 
[PTSD]."

The Board has carefully reviewed the VA examinations 
resulting in diagnoses of PTSD.  Although these examinations 
set forth the veteran's history of a December 1965 attack on 
his compound and a later helicopter hard landing, there is no 
suggestion that the specific stressors cited as supporting 
the diagnoses are date dependent.  There is no indication, 
e.g., that if the veteran was subject to incoming small arms 
or mortar fire, discovered the death or wounding of a fellow 
soldier, or experienced other named stressors after December 
1965, the earlier diagnoses of PTSD would be invalid.  While 
the RO is charged with verifying and evaluating the existence 
of a stressor, the determination of its sufficiency is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  See 
Cohen v. Brown, 10 Vet.App. 128, 140 (1997).  

For the reasons noted above, the veteran's claim must be 
REMANDED to the RO for completion of the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.
 
2.  The RO should obtain the names and 
addresses of all medical care providers 
(including VA) who treated the veteran 
for PTSD or other psychiatric illness 
since March 1998.  After securing any 
necessary releases, the RO should obtain 
these records and associate them with the 
claims file.

3. Concurrently with the development 
noted above, the RO should forward copies 
of all of the veteran's stressor 
statements, together with a copy of this 
decision, relevant copies of medical 
records cited in this decision, the 
veteran's DD Form 214 and any portions of 
his service record which are associated 
with the claims file, to the United 
States Armed Service Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150, and 
attempt to verify the veteran's claimed 
stressors.  USASCRUR's review is 
specifically requested to include a 
search for any unit history, situation or 
operational reports pertaining to any 
incidents described by the veteran.  
Command histories of the veteran's units 
during the relevant periods would be of 
particular value.  USASCRUR should also 
be asked to identify the unit and 
location of SP4 Ronald J. Moorehead at 
the time of his death on May 13, 1966, 
and the location of the unit to which the 
veteran was assigned.  Morning reports 
from the veteran's units for the periods 
from December 15, 1965 to January 5, 
1966, and from May 10-20, 1966 should 
also be obtained, along with morning 
reports for dates which can be determined 
with reasonable confidence to encompass 
reported attacks on Hon Mot island during 
the "monsoon season" during or after 
February 1966 [The Board notes that the 
United States Library of Congress Country 
Study: Vietnam reports that the 
southwesterly summer monsoon season lasts 
from May through October.  Available at 
http://lcweb2.loc.gov/cgi-
bin/query/r?frd/cstdy:@field(DOCID+vn0044
)].  Any information obtained is to be 
associated with the claims folder. 

4.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.  
If the evidence establishes that the 
veteran engaged in combat and the claimed 
stressor is related to that combat, the 
veteran's testimony alone may establish 
the stressor's occurrence, absent clear 
and convincing evidence to the contrary.  
Accordingly, the RO's must make a 
specific finding as to whether or not the 
veteran was "engaged in combat with the 
enemy" as contemplated under 38 U.S.C. 
§ 1154(b) and 38 C.F.R. §§ 3.102, 
3.304(d).

5.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis and degree of disability 
associated with any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
Regarding the claim for PTSD, the RO must 
provide the examiner the summary of any 
verified stressors described above, and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The examiner should attempt 
to distinguish and/or reconcile the 
symptomatology associated with the 
veteran's PTSD, with that manifested as a 
result of any other psychiatric disorder.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
at all times pertinent to his or her 
examination.  

The veteran should be advised by the RO 
that failure to report for a scheduled VA 
examination may have adverse 
consequences, including the denial of his 
claim.  See Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).  A copy of this 
notification must be associated with the 
claims file. 

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The claim must be afforded expeditious treatment by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified by 
the RO or receives notice to report for examination.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




